                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


350 MONTANA, et al.,                              CV 19-12-M-DWM

               Plaintiffs,

  vs.                                                 JUDGMENT

DAVID BERNHARDT, et al.,

               Defendants.
  and

SIGNAL PEAK ENERGY, LLC,


                Defendant-Intervenor.



        This action came before the Court for hearing and determination

 on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that Judgment is entered in accordance

 with the Court’s Opinion and Order issued on today's date (Doc. 59). Plaintiffs'

 motion for summary judgment is granted as to Count Two of the Amended

 Complaint and denied as to Counts One, Three, Four, Five, and Six. The

 Enforcement Office and Signal Peak’s motions for summary judgment are

 correspondingly granted and denied.
      The 2018 EA is vacated and this matter is remanded to the Enforcement

Office for further action.

      Dated this 9th day of March, 2020.

                               TYLER P. GILMAN, CLERK

                               By: /s/ Nicole Stephens
                               Nicole Stephens, Deputy Clerk
